Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
_____________________________	
JAY CHAMBERLIN,						
	Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S49099 (Control), S49106)
(Cases Consolidated)
	En Banc
	On petitions to review ballot title.
	Argued and submitted January 16, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Caroline E. Kuerschner, Portland, argued the cause and filed
the petition for petitioner Chamberlain.
	Denise G. Fjordbeck, Assistant Attorney General, Salem,
argued the cause and filed the answering memorandum for
respondent.  With her on the answering memorandum were Hardy
Myers, Attorney General, and Michael D. Reynolds, Solicitor
General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
		PER CURIAM
		In these two consolidated ballot title review
proceedings, petitioners challenge various aspects of the
Attorney General's certified ballot title for a proposed
initiative measure, which the Secretary of State has denominated
as Initiative Petition 134 (2002).  We review the Attorney
General's certified ballot title to determine whether it
substantially complies with the requirements of ORS 250.035(2)(a)
to (d).  See ORS 250.085(5) (setting out standard of review).
		We have considered petitioners' arguments and determine
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:											

DIRECTS ESTABLISHMENT OF COMPENSATION
FUND 
FOR CERTAIN FARMLAND OWNERS FOR
LOST 
OPPORTUNITIES TO BUILD HOUSES
		RESULT OF "YES" VOTE: "Yes" vote directs
establishment of state compensation fund for certain
owners of farmland who lost house building
opportunities due to state land use law changes.
		RESULT OF "NO" VOTE: "No" vote rejects establishment of
state compensation fund for certain owners of farmland who
lost house building opportunities due to state land use law
changes.
	     SUMMARY: Before 2000, state constitution provided
for payment of just compensation when government took
private property for public use, but not when
regulation only reduced property value.  In 2000,
voters approved measure that, with exceptions, required
compensation for reduced value; court challenge to 2000
measure unresolved when this summary prepared.  This
measure directs establishment of fund to compensate
certain owners of parcels zoned exclusive farm use. 
Applies to parcels without houses; restricts future
houses if compensation accepted. Applies to owners who
could build house when parcel acquired but are now
prohibited from building by state land use laws; and
owners who qualify for "lot of record" exception
defined by statute.  Directs legislature to raise,
appropriate funds.  Claims must be made by December 31,
2007.  Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).